Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant's arguments filed 4-12-2022 with regards to the art rejection of the claims have been fully considered but they are not persuasive.
The applicant’s arguments in regard to the limitations and scope thereof of the claims are moot in light of new art being applied because of the amendments that the applicant has made. Thus, the applicant’s arguments no longer apply and the rejection will be made final since the applicant has changed the scope of the limitations and the arrangement. 
Applicant's arguments filed 4-12-2022 with regards to the 112 rejection have been fully considered but they are not persuasive.
The applicant argues this rejection by merely pointing to a section of their specification. The examiner has reread that section and found them still to be lacking to address the examiner’s specific concerns. The applicant is invited to discuss this further via an interview if they wish more clarity. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mathematical calculations and mental manipulation without significantly more. The claim(s) recite(s) determining a threshold, identifying raw data outside the threshold, setting raw data outside the threshold to zero, applying an algorithm, which as stated are mathematical calculations and mental manipulations. This judicial exception is not integrated into a practical application because the mere step of collecting the data is only an insignificant extra-solution activity and not enough to tie it to a particular technological environment. Nor do any of the dependent claims remedy this. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated the collecting step is the only non-abstract idea and it is merely an insignificant extra-solution activity.
As is stated Claims 2-20, which are dependent claims, do not remedy this deficiency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 9, & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 6, the applicant claims “wherein the raw data collected from the OCT- fluorescence device that is outside the threshold value is greater than the threshold value” but this is antithetical to the disclosed method and the examiner could not find an example of this in the specification. The applicant’s disclosure relies on setting a threshold based upon the limit of detection and everything below that threshold is outside the threshold. Thus, it would make no sense to have everything above the threshold to be outside the threshold since that is your fluorescence data with intensity great enough to be a positive signal. As such if one were to say the data above the threshold were outside the threshold value and set them to null one would be ruining the data. For purposes of prosecution the examiner shall construe this claim to be met by any thresholding reference (as will be shown in the art rejection). 
In Claims 9 & 10, the applicant claims “applying a second algorithm to the raw data collected from the OCT-fluorescence device that is outside the threshold value”, and “wherein the second algorithm is to set the data outside the threshold value to null” however, the examiner believes this to be the same algorithm already claimed in the steps of claim 1. The examiner checked the specification and could not find mention of a second algorithm doing this in addition to what is already claimed. Further, the examiner notes “null” and “Zero” are synonyms.  For purposes of prosecution the examiner will construe these claims to be met if the corresponding limitations in claim 1 are met. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9 & 10 as discussed in the 112(a) rejection it appears the applicant is just repeating an already claimed algorithm. Further, setting the data to 0 or null are virtually identical in scope. Thus, it isn’t clear how these claims are further limiting and that leaves the scope indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ughi et al (Dual modality intravascular optical coherence tomography (OCT) and near-infrared fluorescence (NIRF) imaging: a fully automated algorithm for the distance-calibration of NIRF signal intensity for quantitative molecular imaging, Int J Cardiovasc Imaging, February 2015, pp. 1-18) (Ughi) in view of Federal Agencies Digitization Guidelines initiative (https://web.archive.org/web/20090109020440/http://www.digitizationguidelines.gov/term.php?term=thresholding Jan, 2009) (Fed).  (current website: http://www.digitizationguidelines.gov/term.php?term=thresholding)  and further in view of Savage et al (Savage, N. J., “Systematic characterization and fluorescence threshold strategies for the wideband integrated bioaerosol sensor (WIBS) using size-resolved biological and interfering particles”, Atmospheric Measurement Techniques, vol. 10, no. 11, pp. 4279–4302, 2017. doi:10.5194/amt-10-4279-2017) (Savage).

Regarding Claims 1, 2, 6, 9, & 10, Ughi discloses a method for an OCT-fluorescence device (Section 2.1, Experimental setup), comprising: 
collecting raw data from an OCT-fluorescence device (inherent); 
and applying a first algorithm to the raw data to produce a corrected data (Section 2.3, NIRF signal compensation for quantitative NIRF imaging). The distance correction applied to the data is the first algorithm;
Ughi fails to explicitly disclose determining a threshold value for the raw data collected based on the fluorescence raw data;  identifying raw data that is outside the threshold value; setting raw data that is outside the threshold value at zero; and applying a first algorithm to the raw data within the threshold value;
However, this is an image processing technique called “thresholding” as shown in Fed. Thus, these steps are met: 
determining a threshold value for the raw data collected based on the fluorescence raw data; 
identifying raw data that is outside the threshold value; 
setting raw data that is outside the threshold value at zero;
	Further, the step of “and applying a first algorithm to the raw data within the threshold value to produce a corrected data,” would be met in combination with Ughi; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ughi with determining a threshold value for the raw data collected based on the fluorescence raw data;  identifying raw data that is outside the threshold value; setting raw data that is outside the threshold value at zero; and applying a first algorithm to the raw data within the threshold value because thresholding is an image processing technique that would be obvious to try in processing fluorescence data that improves the contrast between fluorescent data and background data thus improving the identification of which parts of the imaged sample are producing fluorescent light, and thereby the analysis of the sample;
Ughi as modified by Fed discloses the aforementioned but fails to explicitly disclose wherein the threshold value is calculated from a system background signal and a fluctuation from the system background signal; and wherein the threshold value is determined using a formula Bg + k*SBg, where, Bg and SBg are an average and a standard deviation of a system background signal, respectively, and k is a multiplication factor for standard deviation;
However, Savage teaches fluorescence threshold strategies comprising: 
wherein the threshold value is calculated from a system background signal and a fluctuation from the system background signal (Abstract). Here, savage discloses that the commonly used fluorescence threshold is the mean instrument background (FT) plus 3 standard deviations of the measurement; and 
wherein the threshold value is determined using a formula Bg + k*SBg, where, Bg and SBg are an average and a standard deviation of a system background signal, respectively, and k is a multiplication factor for standard deviation (Page 4283). “The baseline threshold in each channel has typically been determined as the average plus 3× the standard deviation (σ ) of FT fluorescence intensity measurement,” which meets the limitations of the claim;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ughi as modified by Fed with wherein the threshold value is calculated from a system background signal and a fluctuation from the system background signal; and wherein the threshold value is determined using a formula Bg + k*SBg, where, Bg and SBg are an average and a standard deviation of a system background signal, respectively, and k is a multiplication factor for standard deviation because one would want to make sure the fluorescence signals are greater than the background noise to ensure accurate data and improve the accuracy of the analysis.



Claims 6, 9, & 10 are met as was discussed in the 112(a) rejection. 
Regarding Claim 3, Ughi as modified by Fed discloses the aforementioned but fails to explicitly disclose wherein the raw data collected from the OCT- fluorescence device is pre-processed to remove outlier values;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ughi with as modified by Fed with wherein the raw data collected from the OCT- fluorescence device is pre-processed to remove outlier values because removing outliers improves the signal-to-noise ratio (SNR) of the data by eliminating obvious errors in the data and thus improving the dataset for analysis. 
Regarding Claims 4 & 5, Ughi as modified by Fed discloses the aforementioned but fails to explicitly disclose wherein the raw data collected from the OCT- fluorescence device is a single data element; wherein the raw data collected from the OCT- fluorescence device is a cluster of data elements;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ughi with wherein the raw data collected from the OCT- fluorescence device is a single data element; wherein the raw data collected from the OCT- fluorescence device is a cluster of data elements because whether the processor processes the data a single element at a time or multiple elements is a trivial matter and would be chosen based upon such factors as processing constraints and how the data is being acquired. 
Regarding Claim 7, Ughi as modified by Fed discloses the aforementioned. Further, as Fed teaches wherein the raw data collected from the OCT- fluorescence device, that is outside the threshold value is less than the threshold value (first paragraph of the definition). Thus, as part of the thresholding process this would be combined for the same reasons as in claim 1. 
Regarding Claim 8, Ughi as modified by Fed discloses the aforementioned. Further, wherein the method may be repeated for additional data. This is true on its face. A method may be repeated as many times as needed. Additionally this claim is not positively limiting since the word “may” is used. 
	Regarding Claim 11, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses the first algorithm is a distance correction algorithm (Section 2.3, NIRF signal compensation for quantitative NIRF imaging).
	Regarding Claim 12, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses wherein the distance correction algorithm comprises object surface segmentation in the raw data collected from the OCT- fluorescence device  (Section 2.3, NIRF signal compensation for quantitative NIRF imaging, near the end).
Regarding Claim 13, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses wherein the distance correction algorithm further comprises calculating distance value between an object surface and an optical probe that corresponds to a fluorescence data position (Section 2.3, NIRF signal compensation for quantitative NIRF imaging).
Regarding Claim 14, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses wherein the distance correction algorithm further comprises calculating the correction factors by plugging in at least two distance values to a correction function and multiplying the correction factor to the raw data collected from the OCT-fluorescence device (Section 2.3, NIRF signal compensation for quantitative NIRF imaging, Figs. 4(a)-4(d)).
	Regarding Claim 15, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses wherein wherein distance correction is selected from the group consisting of: OCT segmentation; distance calculation; distance correction of fluorescence; and combinations thereof (Section 2.3, NIRF signal compensation for quantitative NIRF imaging).
	Regarding Claim 16, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses wherein the raw data collected from the OCT- fluorescence device, includes optical coherence tomography data and/or structural data. Inherently an OCT-NIRF image would include OCT data. Further, structural data could also be construed as OCT data or NIRF data depending on what is meant by Structural data. 
Regarding Claim 17, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses further comprising acquiring the fluorescence data and the structural data simultaneously (Abstract).
Regarding Claim 18, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses wherein the structural data and/or fluorescence data are acquired using a single catheter (Abstract).
Regarding Claim 19, Ughi as modified by Fed discloses the aforementioned. Further, Ughi discloses wherein the structural data is delivered by a core of a double clad fiber and the fluorescence data is delivered by a cladding of the double clad fiber (Section 2.1, Experimental setup).
	Regarding Claim 20, Ughi as modified by Fed discloses the aforementioned. Further, the limitation of “adjusting the raw data collected from the OCT-fluorescence device, by modifying the image contrast,” is what thresholding does thus it is met. 
Regarding Claim 21, Ughi discloses a method for an OCT-fluorescence device (Section 2.1, Experimental setup), comprising: 
collecting raw data from an OCT-fluorescence device (inherent); 
calculating a distance from OCT-fluorescence device to a subject (Section 2.3, NIRF signal compensation for quantitative NIRF imaging); 
applying a first algorithm to the raw data produce a corrected data (Section 2.3, NIRF signal compensation for quantitative NIRF imaging);
Ughi fails to explicitly disclose determining a threshold value for the raw data collected based on the distance calculated; identifying raw data that is outside the threshold value;  setting the raw data that is outside the threshold value at zero; and applying a first algorithm to the raw data within the threshold value;
However, this is an image processing technique called “thresholding” as shown in Fed. Thus, these steps are met: 
determining a threshold value for the raw data collected based on the distance calculated;
identifying raw data that is outside the threshold value; 
setting the raw data that is outside the threshold value at zero; and
	Further, the step of “and applying a first algorithm to the raw data within the threshold value to produce a corrected data,” would be met in combination with Ughi; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ughi with determining a threshold value for the raw data collected based on the distance calculated; identifying raw data that is outside the threshold value;  setting the raw data that is outside the threshold value at zero; and applying a first algorithm to the raw data within the threshold value because thresholding is an image processing technique that would be obvious to try in processing fluorescence data that improves the contrast between fluorescent data and background data thus improving the identification of which parts of the imaged sample are producing fluorescent light, and thereby the analysis of the sample;
Ughi as modified by Fed discloses the aforementioned but fails to explicitly disclose wherein the threshold value is calculated from a system background signal and a fluctuation from the system background signal; 
However, Savage teaches fluorescence threshold strategies comprising: 
wherein the threshold value is calculated from a system background signal and a fluctuation from the system background signal (Abstract). Here, savage discloses that the commonly used fluorescence threshold is the mean instrument background (FT) plus 3 standard deviations of the measurement; and 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Ughi as modified by Fed with wherein the threshold value is calculated from a system background signal and a fluctuation from the system background signal because one would want to make sure the fluorescence signals are greater than the background noise to ensure accurate data and improve the accuracy of the analysis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
June 25, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886